Opinion

PER CURIAM.
This appeal implicates Connecticut’s corporate long arm service of process statute. General Statutes § 33-929 (f) (1). The dispositive issue in this case is whether the contract between the parties was to be substantially performed in this state. The trial court found as a fact that the contract was to be substantially performed outside Connecticut. That factual finding was supported by the evidence and, thus, cannot be overturned by this court. See Cromwell Commons Associates v. Koziura, 21 Conn. App. 1, 5, 570 A.2d 1131 (1990).
The judgment is affirmed.